Citation Nr: 1409658	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-39 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1976 to October 1980.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant did not file a notice of disagreement (NOD) with the February 2008 rating decision that denied service connection for cause of death.  See 38 C.F.R. §§ 20.200 (2013) (providing, in pertinent part, that an appeal consists of a timely filed NOD in writing).  Nevertheless, the February 2008 rating decision is not final and is properly on appeal before the Board.  

If new and material evidence is received within one year after the date of mailing of an RO decision, the evidence may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" and prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2013); see Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

New and material evidence was associated with the claims file within the one-year appeal period following the mailing of the February 2008 rating decision.  See 38 C.F.R. § 20.302(a) (2013).  In March 2008, VA received a letter from the Veteran's private physician stating that the Veteran was treated for metastatic disease from November 2006 to his death in November 2007.  In June 2008, the claimant submitted a newspaper article that documents concerns regarding the medical effects of fire-suppressant chemicals used in the military.  In addition, in June and August 2008 the claimant made statements that link the Veteran's in-service exposure to AFFF to his fatal lung cancer.  See June 2008 Statement and August 2008 Notice of Disagreement (NOD).  This evidence is new to the file, was received within the one-year appeal period (February 2008 to February 2009), and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Accordingly, the February 2008 rating decision never became final and the claimant's appeal stems from her November 2007 DIC claim.  38 C.F.R. § 3.156(b); see Buie, 24 Vet. App. at 251-52. Additional documents pertinent to the present appeal are in the electronic system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim requires further development before it can be reviewed on appeal.  See 38 C.F.R. § 3.159(c)(4)  (2013)

Service connection may be granted for the cause of a veteran's death by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection is established when an injury or disease that was incurred in active military service results in a current disability or when service aggravates a disability that pre-existed service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a) (2010). 

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013); see 38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2009).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2009).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Notice for DIC benefits claims must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The May 2008 letter that the RO mailed to claimant did not satisfy the notice requirements for a DIC claim.  The letter explained the evidence and information generally required to substantiate a DIC claim, but failed to explain the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Accordingly, REMAND is necessary to provide the claimant with notice that accords with the requirements established in Hupp, 21 Vet. App. at 352-53.

The case is REMANDED for the following actions: 

1. Provide notice that meets the requirements established by Hupp v. Nicholson, 21 Vet. App. 342 (2007) in connection with claims for dependency and indemnity compensation (DIC).  The Hupp requirements are as follows: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

2. Then, request that the claimant identify and secure any relevant private treatment records that are not in the claims file.  Associate any records identified by the claimant with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

3. After the above directives have been satisfied, undertake any further development that is appropriate under the law before readjudicating the issue on appeal. 

The claimant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


